Citation Nr: 0801502	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-23 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased apportionment of the veteran's VA 
benefits for his minor child S. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from June 1978 to May 
1985.  The appellant seeks increased apportionment benefits 
for S., who is the minor child of the veteran.  The appellant 
is the custodial parent for S. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 special apportionment decision of a 
Department of Veteran's Affairs (VA) Regional Office (RO) 
that awarded a special apportionment of $86.00 per month to 
the veteran's minor child.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

In November 2007, the Board sent the appellant a letter 
requesting her to clarify her intent with regard to whether 
she desired to attend a hearing to be conducted by a 
Veteran's Law Judge.  She had previously indicated that she 
desired to attend a hearing in Washington, D.C., and also a 
hearing at her local RO.  In January 2004, the Board received 
the appellant's response indicating that she desired to 
attend a hearing to be conducted by a Veteran's Law Judge at 
her local RO.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of her appeal.  She has 
requested a hearing in the summer.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

